Title: To George Washington from Craven Peyton, 28 November 1774
From: Peyton, Craven
To: Washington, George



Sir
Lee’sburg Novr 28. 1774

The bearer hereof Mr Richard Butcher wants to Sell his Bills of Exchange and to strengthen its Credit brought Mr Nurse’s

Letter to me which I send you inclosed and Mr Humphrey Keyes proposes to endorse them. If you approve of the Bills for Colo. Fairfax and choose that his Money should be paid for them, I can answer your Order to Mr Butcher for Five Hundred Pounds Currency as will suit him, he not being in immediate want of all the Cash. I am Sir Yr Mo[s]t Humble Serv’t

Craven Peyton

